Title: To George Washington from Brigadier General James Mitchell Varnum, 2 January 1778
From: Varnum, James Mitchell
To: Washington, George

 

Sir—
Camp [Valley Forge] Janry 2d 177[8]

The two Battalions from the State of Rhode Island being small, & there being a Necessity of the State’s furnishing an additional Number to make up their Proportion in the continental Army; The Field Officers have represented to me the Propriety of making one temporary Battalion from the two, so that one intire Core of Officers may repair to Rhode Island, in order to receive & prepare the Recruits for the Field. It is imagined that a Battalion of Negroes can be easily raised there. Should that Measure be adopted, or recruits obtained upon any other Principle, the Service will be advanced. The Field Officers who go upon this Command are Colo. Greene, Lt Colo. Olney and Major Ward: Seven Captains, Twelve Lieuts., six Ensigns, one Pay Master, one Surgeon & Mate, One Adjutant & one Chaplin. I am your Excellency’s most obdt Servt

J. M. Varnum

